DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed April 27, 2022, with respect to the rejection(s) of claim(s) 1-20 under Non-statutory Double Patenting and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly added claims 37-39 being Non-statutory Double Patenting in view of claims 1 and 25 of patent 10,937,391.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25 of U.S. Patent No. 10,937,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent anticipates the claims of the present application.
Present Application
U.S. Patent No. 10,937,391
37.A system for displaying interactive content, comprising:

a first head mounted display, wherein the first head mounted display is configured to:


receive content including first content and second content;




present the first content at a first location in an environment during a first period of time based at least in part on proximity of a location of the head mounted display to the first location in the environment;


receive information indicating that a second head mounted display is presenting the first content during the first period of time at a first location in a physical environment of the second head mounted display;

receive information about a position of the second head mounted display during the first time period with respect to the first location in the physical environment of the second head mounted display;

present a representation of a user of the second head mounted display at a location proximate the first location in the environment based on the information about a position of the second head mounted display during the first time period such that the representation of the user is positioned relative to the first content in the environment to reflect the position of the second head mounted display during the first time period with respect to the first location in the physical environment of the second head mounted display;

present the second content at a second location in the environment based at least in part on proximity of the head mounted display to the second location in the environment.
25. A system for displaying interactive content, comprising:

a first head mounted display, comprising a virtual reality display, wherein the first head mounted display is configured to:

receive content including first content, second content, and third content;

receive first presentation information and second presentation information;

present, based on the first presentation information, the first content at a first location in an environment during a first period of time based at least in part on proximity of a location of the first head mounted display to the first location in the environment;

receive information indicating that a second head mounted display is presenting the first content during the first period of time at a first location in a physical environment of the second head mounted display;

receive information about a position of the second head mounted display during the first time period with respect to the first location in the physical environment of the second head mounted display;

present a representation of a user of the second head mounted display at a location proximate the first location in the environment based on the information about a position of the second head mounted display during the first time period such that the representation of the user is positioned relative to the first content in the environment to reflect the position of the second head mounted display during the first time period with respect to the first location in the physical environment of the second head mounted display;

present, based on the first presentation information, the second content at a second location in the environment based at least in part on proximity of the first head mounted display to the second location in the environment; and

present, based on the second presentation information, the third content at the first location based at least in part on proximity of the first head mounted display to the first location in the environment.


Allowable Subject Matter
Claims 40-41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1 and 26-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, it recites, among other features, “an augmented reality device, comprising:
a display; and
at least one processor, wherein the at least one processor is programmed to:
identify which of a plurality of predetermined content display locations within a physical environment associated with the augmented reality device are within a field of view of the augmented reality device;
select, from among content display locations within the field of view of the augmented reality device, a content display location of the plurality of predetermined content display locations that is closest to the augmented reality device; and
cause content to be presented by the augmented reality device anchored at the selected content display location”.
The Prior Art discloses tracking the location of an HMD in a virtual reality gaming environment and providing augmented reality information to an HMD based on the context of the environment. The Prior Art does not disclose an augmented reality device, comprising: a display; and at least one processor, wherein the at least one processor is programmed to: identify which of a plurality of predetermined content display locations within a physical environment associated with the augmented reality device are within a field of view of the augmented reality device; select, from among content display locations within the field of view of the augmented reality device, a content display location of the plurality of predetermined content display locations that is closest to the augmented reality device; and cause content to be presented by the augmented reality device anchored at the selected content display location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        May 6, 2022